United States Court of Appeals
                        For the First Circuit


No. 17-1943

                 MAHDI IROBE and SUUQA BAKARO GROCERY,

                        Plaintiffs, Appellants,

                                  v.

               UNITED STATES DEPARTMENT OF AGRICULTURE,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]


                                Before

                     Torruella, Selya and Kayatta,
                            Circuit Judges.


     Sarah A. Churchill, with whom Nichols & Churchill, P.A. was
on brief, for appellants.
     John G. Osborn, Assistant United States Attorney, with whom
Halsey B. Frank, United States Attorney, and Sheila W. Sawyer,
Assistant United States Attorney, were on brief, for appellee.


                             May 21, 2018
              SELYA, Circuit Judge.       This appeal challenges a finding

by the United States Department of Agriculture (USDA), echoed on

de    novo    review   by    the   district   court,   that   a   grocery   store

unlawfully trafficked in Supplemental Nutrition Assistance Program

(SNAP) benefits.            See 7 U.S.C. § 2023(a)(13), (15).          Our task

requires us to decide, among other things, the allocation of the

burden of proof in a civil action brought pursuant to 7 U.S.C.

§     2023(a)(13) — a question of first impression in this circuit.

After careful consideration, we hold that the district court

properly placed the burden of proof on the grocer.                    See Suuqa

Bakaro Grocery v. Dep't of Agric., No. 2:16-cv-254, 2017 WL

3141919, at *5 (D. Me. July 24, 2017).             We further hold that the

court,       acting    at    the   summary    judgment   stage,     supportably

determined that the grocer had failed to carry this burden.                  See

id.    Consequently, we affirm the judgment below.

I. BACKGROUND

              The plaintiffs are Mahdi Irobe and Suuqa Bakaro Grocery

(a grocery store in Lewiston, Maine, catering principally to that

community's sizeable Somali immigrant population).                  For ease in

exposition, we refer to the plaintiffs, collectively, as the

"Store."

              Since we are tasked with reviewing the district court's

entry of summary judgment, we take the facts in the light most

congenial to the nonmovant (the Store).            See McKenney v. Mangino,


                                          - 2 -
873 F.3d 75, 78 (1st Cir. 2017), cert. denied, 138 S. Ct. 1311

(2018).   The Store is diminutive:          it is only about 800 square

feet in size, lacks shopping baskets or carts, and contains a

single 2.5-by-1.5-foot-long checkout counter.              It carries minimal

amounts of fresh produce and frozen foods and does not offer many

of the staples commonly found in markets (such as baby food, eggs,

and fresh bread). In lieu of such staples, the Store offers Somali

delicacies     like    goat   and   camel   meat,        along   with    certain

nonperishables like sugar, flour, rice, pasta, and cooking oil.

The Store operates in what might be called a "no frills" fashion:

it does not have any optical scanning equipment, and it does not

use a cash register in processing SNAP transactions.                    Instead,

Irobe — the Store's owner and lone full-time employee — ordinarily

computes each customer's purchases using a calculator.              When Irobe

cannot be at the Store, his brother-in-law pinch-hits for him.

             On June 20, 2015, the USDA authorized the Store to deal

in SNAP benefits (commonly known as "food stamps").               Because this

authorization proved to be the first step down the road that led

to this litigation, we pause to acquaint the reader with the SNAP

framework.

             Congress established SNAP "to safeguard the health and

well-being    of   the   Nation's   population      by    raising   levels    of

nutrition among low-income households."          7 U.S.C. § 2011; see 7

C.F.R. § 271.1.       Authorized merchants may accept SNAP benefits in


                                      - 3 -
payment for certain food items.       See 7 U.S.C. § 2013(a).         The USDA

then redeems those benefits (as described below).           See id.

             SNAP-qualified    households     receive   electronic    benefit

transfer cards (EBT cards), which are similar to debit cards and

may be used to purchase eligible foodstuffs at authorized stores.

In a typical SNAP transaction, a cashier rings up the total food

purchases, a household member pays using her EBT card through a

point-of-sale device, and the funds in the household's SNAP account

are electronically transferred to the store's bank account.

             Households may use their monthly SNAP allotments to

procure food items that are suitable for "home consumption."                7

U.S.C. § 2012(k).      They may not use their allotments to procure

cash, hot foods, or non-food items, even though such items may

frequently    be   available   at   grocery   stores.     See   id.     These

proscribed items include, for example, lottery tickets, alcoholic

beverages, tobacco, vitamins, toothpaste, and cosmetics.                See 7

C.F.R. §§ 271.2, 278.2(a).

             Trafficking in SNAP benefits is unlawful, see 7 C.F.R.

§ 278.2(a); see also 7 U.S.C. § 2021(a)(1), (b)(3)(B), and a store

engages in trafficking by accepting SNAP benefits in exchange for

cash or other proscribed items, see 7 C.F.R. § 271.2.                     For

instance, a store trafficks when it "accept[s] food stamps for

sales that never took place," allowing its customers to receive




                                      - 4 -
"cash rather than merchandise."                Idias v. United States, 359 F.3d

695, 698-99 (4th Cir. 2004).

                The Food and Nutrition Service (FNS) is the bureau within

the USDA charged with administering the SNAP regime.                       This bureau

maintains a searchable database containing the household, store,

date, time, and amount involved in each and every SNAP transaction.

If   the       FNS    detects   a   statistically       unusual    pattern     of   SNAP

transactions at a SNAP-authorized store, it typically refers the

matter to a program specialist who arranges for a contractor to

visit the store and conduct an on-site investigation.                               After

completing her review of the relevant EBT data and whatever reports

emerge from the on-site investigation, the program specialist

makes      a    recommendation      to   the    FNS    section    chief.       If   this

recommendation is for further action, the section chief sends a

charge letter detailing the allegations to the store and affords

the store an opportunity to respond.                    See 7 C.F.R. § 278.6(b).

Thereafter, the FNS issues its determination.                    See id. § 278.6(c).

                Once the FNS has issued its determination, an aggrieved

store may prosecute an appeal to an administrative review officer.

See 7 U.S.C. § 2023(a)(3); 7 C.F.R. §§ 279.1(a)(2), 279.5.                          Upon

completion of his work, the review officer issues the final agency

decision.            See 7 U.S.C. § 2023(a)(5); 7 C.F.R. § 279.5.                    The

governing        statute    empowers      the    USDA    to   impose       a   lifetime

program-participation ban on "the first occasion or any subsequent


                                               - 5 -
occasion" of trafficking, but such a ban is not an automatic

response to a program violation; rather, the USDA has discretion,

in lieu of such a ban, to levy civil monetary penalties under

certain circumstances.       7 U.S.C. § 2021(b)(3)(B); see 7 C.F.R. §

278.6.

              With this backdrop in place, we return to the case at

hand.       As of June 2015 (when the Store was first authorized to

participate in SNAP), there were approximately forty-five other

shops within a one-mile radius of the Store that accepted SNAP

benefits,      including   several   larger   ethnic   Somali   markets,   a

Walmart Supercenter, and two chain supermarkets.          In short order,

the FNS detected a suspicious pattern of transactions in the

Store's EBT database.       This red flag sparked an investigation by

a program specialist, which included two on-site visits in the

fall of 2015.        On December 17, the FNS sent a charge letter

detailing hundreds of sets of suspicious transactions that, in its

view, evinced trafficking.1      After receiving the Store's response,

the FNS made a determination, dated January 12, 2016, in which it

concluded that the Store had engaged in trafficking and permanently

disqualified the Store from SNAP participation.




        1
       We say "sets" because many (indeed, most) of the challenged
transactions comprise several items ostensibly purchased with SNAP
benefits.


                                      - 6 -
           The Store seasonably requested an administrative review

of the FNS's determination.     On April 22, 2016, an administrative

review officer upheld both the FNS's finding that the Store had

violated   the    SNAP   guidelines   and     the    order    for     permanent

disqualification.

           The matter did not end there.            The Store commenced an

action in Maine's federal district court, challenging the agency's

final decision.    Following the close of discovery, the USDA moved

for summary judgment.     The Store opposed the motion.            The district

court heard oral argument, took the matter under advisement, and

subsequently wrote a thoughtful rescript explaining why it would

grant the motion for summary judgment.         See Suuqa Bakaro, 2017 WL

3141919, at *5.    This timely appeal ensued.

II. ANALYSIS

           A party aggrieved by the USDA's final determination may

seek judicial review through "a trial de novo . . . in which the

court   shall     determine    the    validity       of      the     questioned

administrative action in issue."        7 U.S.C. § 2023(a)(13), (15);

see 7 C.F.R. § 279.7.     This de novo review is wider in scope than

that available under the Administrative Procedure Act.                See Affum

v. United States, 566 F.3d 1150, 1160 (D.C. Cir. 2009); Ibrahim v.

United States, 834 F.2d 52, 53 (2d Cir. 1987).                     When a court

carries out such a review, it must reexamine "the entire matter"

instead of simply determining "whether the administrative findings


                                      - 7 -
are supported by substantial evidence."            Ibrahim, 834 F.2d at 53

(quoting Saunders v. United States, 507 F.2d 33, 36 (6th Cir.

1974)).    The section 2023 inquiry is not restricted to the record

compiled before the agency but, rather, extends to the augmented

record compiled before the district court.             See Affum, 566 F.3d at

1160; McGlory v. United States, 763 F.2d 309, 311 (7th Cir. 1985)

(per curiam).

              The de novo review standard applies only to the agency's

liability determination, not to its choice of a sanction.                   See

Mass. Dep't of Pub. Welfare v. Sec'y of Agric., 984 F.2d 514, 520

(1st Cir. 1993). A reviewing court may disturb the agency's choice

of a sanction only if it finds that choice to be "arbitrary,

capricious, or contrary to law."          Id.; see Estremera v. United

States, 442 F.3d 580, 585 (7th Cir. 2006).

              When it commenced its civil action, the Store included

in its complaint a boilerplate allegation that the USDA's chosen

sanction (a lifetime program-participation ban) was arbitrary and

capricious.      In proceedings before the district court, however,

the   Store    abandoned    this   allegation    and    challenged   only   the

agency's      liability    finding.     The     administrative   record     was

submitted to the district court, and the parties engaged in a

modicum of pretrial discovery.        After the close of discovery, the

USDA moved for summary judgment.         See Fed. R. Civ. P. 56(a).         As

said, the district court granted that motion.


                                       - 8 -
           We review an order granting summary judgment de novo.

See DePoutot v. Raffaelly, 424 F.3d 112, 117 (1st Cir. 2005).               A

court may grant summary judgment only if the record, construed in

the light most amiable to the nonmovant, presents no "genuine issue

as to any material fact and reflects the movant's entitlement to

judgment as a matter of law."       McKenney, 873 F.3d at 80; see Fed.

R. Civ. P. 56(a).    A fact is "material" if it "has the capacity to

change the outcome of the [factfinder's] determination."          Perez v.

Lorraine Enters., 769 F.3d 23, 29 (1st Cir. 2014).             An issue is

"genuine" if the evidence would enable a reasonable factfinder to

decide the issue in favor of either party.      See id.

           A party seeking summary judgment must, at the outset,

inform the court "of the basis for [its] motion and identif[y] the

portions    of      the     pleadings,    depositions,        answers      to

interrogatories,     admissions,    and   affidavits,    if     any,     that

demonstrate the absence of any genuine issue of material fact."

Borges ex rel. S.M.B.W. v. Serrano-Isern, 605 F.3d 1, 5 (1st Cir.

2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

So long as the movant crosses this modest threshold, the nonmoving

party "must, with respect to each issue on which [it] would bear

the burden of proof at trial, demonstrate that a trier of fact

could reasonably resolve that issue in [its] favor."            Id.     "Such

a showing 'requires more than the frenzied brandishing of a

cardboard sword.'"        Geshke v. Crocs, Inc., 740 F.3d 74, 77 (1st


                                     - 9 -
Cir. 2014) (quoting Calvi v. Knox Cty., 470 F.3d 422, 426 (1st

Cir. 2006)).     The nonmovant must point to materials of evidentiary

quality, see Garside v. Osco Drug, Inc., 895 F.2d 46, 49-50 (1st

Cir. 1990), and such materials must frame an issue of fact that is

"more than 'merely colorable,'" Flovac, Inc. v. Airvac, Inc., 817

F.3d 849, 853 (1st Cir. 2016) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986)). Put another way, summary judgment

is warranted if a nonmovant who bears the burden on a dispositive

issue    fails    to    identify     "significantly     probative"    evidence

favoring his position.        Anderson, 477 U.S. at 249-50.

            Of   course,     the   summary   judgment    standard    cannot   be

applied in a vacuum.         The resolution of such a motion may depend

on which party bears the burden of proof on a particular issue.

See,    e.g.,    EEOC   v.   Unión   Independiente      de   la   Autoridad   de

Acueductos y Alcantarillados, 279 F.3d 49, 55 (1st Cir. 2002);

Torres Vargas v. Santiago Cummings, 149 F.3d 29, 35-36 (1st Cir.

1998).    Section 2023 does not indicate which party is to bear the

burden of proof.         Thus, we must allocate this burden before

endeavoring to apply the summary judgment standard.

            Faced with a statute that is silent about the burden of

proof, we start by recognizing that Congress legislates "against

a background of common-law adjudicatory principles."               Astoria Fed.

Sav. & Loan Ass'n v. Solimino, 501 U.S. 104, 108 (1991).                  With

this in mind, we presume — unless a contrary statutory purpose is


                                        - 10 -
apparent — that Congress has crafted a statute with the expectation

that settled common-law principles will apply.       See id.

            In the American legal system, it is a settled principle

that the risk of failing to prove a claim ordinarily falls on the

claimant.    See Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 56

(2005).   It follows that when Congress authorizes a private right

of action without specifying which party bears the burden of proof,

the plaintiff bears that burden unless a statutory purpose to the

contrary is apparent.      See Gross v. FBL Fin. Servs., 557 U.S. 167,

177 (2009).      Thus, we must impose the burden of proof on the

claimant (here, the Store), unless there is sufficient evidence of

a contrary legislative intent.

            We   discern   congressional   intent   by   examining    "the

language, structure, purpose, and history of the statute."           United

States v. Gordon, 875 F.3d 26, 33 (1st Cir. 2017) (quoting McKenna

v. First Horizon Home Loan Corp., 475 F.3d 418, 423 (1st Cir.

2007)).     That task is simplified in this instance, as the Store

has failed to muster even a sliver of persuasive evidence that

Congress intended to depart from the traditional rule.                This

failure is unsurprising:        Congress has deployed an elaborate

remedial regime to ensure that SNAP benefits "are used only to

purchase eligible food items, and are not exchanged for cash or

other things of value."       Idias, 359 F.3d at 697.     A store is in

the best position to show what actually happens on its premises.


                                    - 11 -
Allocating the burden of proof to the store tacitly recognizes

this reality and, in the bargain, incentivizes shopkeepers to

maintain accurate records of all SNAP transactions.                A contrary

rule would have the perverse effect of rewarding businesses for

shoddy record-keeping.      See generally Anderson v. Mt. Clements

Pottery Co., 328 U.S. 680, 687 (1946) (explaining, in analogous

context, that holding otherwise would "place a premium on an

employer's failure to keep records"); Crooker v. Sexton Motors,

Inc., 469 F.2d 206, 211 (1st Cir. 1972) (explaining, in labor-law

context, advantage of imposing evidentiary burden on party in the

"best position to maintain records").

           Precedent bears out this intuition.           All of the courts

of appeals that have addressed the burden-of-proof issue under

Section   2023   have   placed   the    burden   of   proof   on   the   party

challenging the USDA's finding of liability.           See Fells v. United

States, 627 F.3d 1250, 1253 (7th Cir. 2010); Kim v. United States,

121 F.3d 1269, 1272 (9th Cir. 1997); Warren v. United States, 932

F.2d 582, 586 (6th Cir. 1991); Redmond v. United States, 507 F.2d

1007, 1011-12 (5th Cir. 1975).         We join those courts and hold that

when a store challenges the USDA's determination that the store

trafficked in SNAP benefits, the store bears the burden of proving

by a preponderance of the evidence that its conduct was lawful.

           In this case, the USDA submits that no genuine issue of

material fact exists with respect to the Store's liability for


                                       - 12 -
trafficking.       In support, it relies primarily on transaction

reports derived from the EBT database, which analyzed all available

statistical information concerning the Store's handling of SNAP

benefits during the four-month period from July through October of

2015.

              On de novo review, we give no weight to the agency's

finding that trafficking occurred.        See Estrema, 442 F.3d at 585.

Even so, Congress has expressly authorized consideration of both

transaction information gleaned from EBT databases and reports of

on-site investigations as tools in the USDA's efforts to detect

fraud.      See 7 U.S.C. § 2021(a)(2); see also 7 C.F.R. §     278.6(a).

As a general matter, such information and reports may be probative

of trafficking:       in appropriate cases, they may be sources of

circumstantial evidence of fraud, sufficient to prove that a store

is trafficking in SNAP benefits.        See Idias, 359 F.3d at 698.

              Of course, common-sense inferences will almost always

play a major role in such cases.        For instance, the factfinder may

reasonably infer trafficking when the redemption data shows that

a   store    regularly   processes   purported   SNAP   transactions   for

significantly higher per-transaction amounts than nearby stores

offering similar wares.       See Fells, 627 F.3d at 1254.      So, too,

the     factfinder   may   reasonably    infer   trafficking   when    the

redemption data shows that a small store with a selective inventory

and limited staffing regularly processes purported high-dollar


                                     - 13 -
SNAP transactions in rapid succession.                      See Idias, 359 F.3d at

698.

                 In the case at hand, the EBT database discloses more

than       400   sets       of    suspicious    transactions       at   the   Store.     A

representative sampling suffices to illustrate the point:

                                On 51 separate occasions, households used up

                        at least 90 percent of their monthly SNAP benefits

                        in       fewer   than   nine     hours.2        Historical     data

                        indicates that it is markedly inconsistent with the

                        normal       shopping      behavior        of     SNAP-qualified

                        households to deplete all or most of a household's

                        allotment in one fell swoop.                    According to an

                        unchallenged government analysis of SNAP-related

                        shopping patterns, it usually takes a minimum of

                        two weeks for a SNAP-qualified household to deplete

                        80 percent of its monthly allotment and three weeks

                        to deplete 90 percent of that allotment.

                                During the relevant period, the Store engaged

                        in 205 high-dollar SNAP transactions, that is,

                        transactions ranging from $174 to $1,050.                      Yet,



       2
       Common sense suggests it is especially unlikely that
SNAP-qualified households would exhaust their allotments so
quickly at the Store, given the Store's limited inventory, the
lack of either shopping carts or baskets, the absence of optical
scanning equipment, and the tiny checkout counter.


                                                - 14 -
               historical data indicates that, during 2015, the

               average SNAP transaction in the Lewiston area was

               about $45.

                   With respect to multiple purchases in quick

               succession, 103 pairs of SNAP transactions were

               made on the Store's point-of-sale device during the

               relevant    period    in     under    nine   minutes.        These

               paired      transactions       included         21   pairs     of

               transactions completed in 60 seconds or less and

               four pairs of transactions completed in under 39

               seconds.      Given    normal        shopping    behavior,    the

               practical realities of shopping at the Store, see,

               e.g., supra note 2, and the availability of only a

               single     clerk,    these    paired     transactions    raise

               obvious concerns.

          To be sure, all of this evidence is circumstantial, but

its cumulative effect is powerful.        Irregular patterns may emerge

in virtually any retail operation, but a drumbeat of irregularities

can be highly probative of unlawful conduct.            See Idias, 359 F.3d

at 698; cf. Atieh v. Riordan, 797 F.3d 135, 140 n.4 (1st Cir. 2015)

(noting, in different context, that pattern of irregularities may

support inference of fraud).        The large number of aberrational

transactions reflected in the Store's EBT database are adequate to

ground a strong inference of trafficking, especially given the


                                     - 15 -
Store's characteristics.       While that inference is rebuttable, the

allocation of the burden of proof dictates that the Store must

point to some significantly probative evidence to rebut it (and,

thus, fend off summary judgment).3            See Anderson, 477 U.S. at

249-50.

           The   Store   has    failed   to   carry    this   burden.    In

particular, it has failed to challenge in any meaningful way the

agency's   data-compilation      methodology,    the    accuracy   of   the

compiled EBT data concerning SNAP transactions at the Store, and

the reliability of the agency's historical data.4              Nor has the


     3 The district court cited with approval an unpublished Sixth
Circuit opinion stating that to thwart summary judgment, a store
"must raise material issues of fact as to each alleged violation."
Suuqa Bakaro, 2017 WL 3141919, at *3 (quoting Ganesh v. United
States, 658 F. App'x 217, 219 (6th Cir. 2016) (emphasis in
original)).    We are skeptical of any interpretation of this
statement that would always require a transaction-specific
rebuttal of every transaction.      One can easily imagine, for
example, that a series of transactions labeled as suspicious for
a certain reason (say, no other similar stores have transactions
that are as large) could each and all be rebutted by proof that
the reason for suspecting them is wrong (say, there are other
stores that charge as much). In either case, though, the accused
store would have to proffer competent evidence, not merely
conclusory generalizations.    Here, the Store's evidence is so
unfocused and so weak that we need not delve more deeply into the
Sixth Circuit's statement.

     4 This is not to say that the Store goes down without a fight:
it does argue in its appellate brief that the EBT transaction data
is "suspect."    But this argument is wholly conclusory, and the
Store fails to identify any evidence supporting its conclusion.
Where, as here, the nonmoving party bears the burden of proof on
a material issue, that party cannot forestall summary judgment
simply by relying on its lawyer's unsupported arguments.        See
Mesnick v. Gen. Elec. Co., 950 F.2d 816, 822 (1st Cir. 1991).


                                     - 16 -
Store attempted to establish the bona fides of so much as a single

transaction pinpointed by the agency (even though each of those

transactions is clearly linked to a specific household).

              Indeed, the Store relies almost entirely on Irobe's

deposition         testimony,    in     which     he   offered     generalized,

non-specific observations about his customers' shopping habits.

He testified, for example, that his customers sometimes would

purchase expensive items (such as goat or camel meat) or buy rice

in bulk.       This testimony, the Store argues, creates a genuine

dispute about whether the 205 EBT transactions exceeding $174 were

for SNAP-eligible foodstuffs.             Similarly, Irobe testified that

customers sometimes arrived in large groups, due to limited means

of transportation. This testimony, the Store argues, is sufficient

to   create    a    genuine   dispute   about     whether   the   103   pairs   of

rapid-succession transactions were legitimate.

              These arguments lack force in the face of the ample

transactional data. It is common ground that "[t]he mere existence

of a scintilla of evidence in support of the plaintiff's position"

is not enough to ward off summary judgment.             Anderson, 477 U.S. at

252.   Where the plaintiff has the burden of proof, "there must be

evidence on which the [factfinder] could reasonably find for the

plaintiff."        Id.   There is no such evidence here — and generalized

conclusions, such as Irobe has proffered, cannot fill the void.

See DePoutot, 424 F.3d at 117 (requiring "[f]actual specificity"


                                         - 17 -
because "a conglomeration of 'conclusory allegations, improbable

inferences, and unsupported speculation' is insufficient" to ward

off   summary    judgment    (quoting     Medina-Munoz      v.    R.J.   Reynolds

Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990))).

             Struggling     to    gain   some   traction,    the    Store   cites

another passage from Irobe's deposition.            There, he suggested that

"most" nearby ethnic Somali stores did not carry expensive goat or

camel meat.     In the Store's view, this testimony explains why it

processed so many high-dollar transactions (each of which exceeded

the average SNAP transaction in the Lewiston area by over $125).

             This explanation does not hold water.            After all, Irobe

offered no foundation upon which his surmise might plausibly rest.

Nor is this gap bridged by other evidence:                the record is barren

of any competent proof reflecting what inventory was carried by

these other emporia.         A court need not "take at face value" a

party's "subjective beliefs," even if offered in the form of

testimony,      if   those       subjective     beliefs     are    "conclusory,"

"self-serving,"      and     lack    factual      support    in    the    record.

Torrech-Hernández v. Gen. Elec. Co., 519 F.3d 41, 47 n.1 (1st Cir.

2008).   This is such an instance:              Irobe's unsupported opinion

about the limited availability of particular merchandise in the

Lewiston area is simply not a game-changer in the summary judgment

calculus.




                                         - 18 -
              Finally,     the   Store    trumpets    a     series    of   receipts

documenting its purchase of foodstuffs from vendors between May of

2015 and December of 2015.          The Store asserts that these receipts

establish a factual dispute about whether it "was legitimately

selling groceries to its customers."               This assertion misses the

mark:     the Store has made no showing as to how the amount of

inventory reflected by the receipts relates to the total volume of

the Store's sales during the relevant period.                 What is more, the

mere fact that the Store bought some SNAP-eligible foodstuffs and

sold them to SNAP-qualified households does not insulate it from

a   finding    of   trafficking.         Merchants    may    conduct    legitimate

business side-by-side with unlawful trafficking.                     Nothing about

the purchases evidenced by the receipts impugns the agency's

finding that, on many occasions, the Store trafficked in SNAP

benefits.

              We recognize that SNAP is an important part of the safety

net woven by Congress for persons in need. The program's efficacy,

though,   depends     in    large   measure   on     the    good   faith   of   both

SNAP-authorized merchants and SNAP-qualified households.                   The USDA

is charged with ensuring that merchants and food-stamp recipients

alike color between the lines.             When the evidence suggests that

program rules are being flouted, agency action is appropriate.

              So it is here:     the USDA identified hundreds of sets of

suspicious transactions, strongly indicative of trafficking.                     By


                                          - 19 -
means   of     this    showing,    it    marshalled     a   robust    (though

circumstantial)       case   of   trafficking.        The   Store    has   not

meaningfully rebutted the compelling inferences suggested by the

agency's mass of circumstantial evidence.             Even when drawing all

reasonable inferences in favor of the Store, no rational factfinder

could conclude that the Store had demonstrated by a preponderance

of the evidence that the finding of trafficking was improvident.

It follows inexorably, as night follows day, that the district

court did not err in granting summary judgment in favor of the

USDA.

III. CONCLUSION

             We need go no further. For the reasons elucidated above,

the entry of summary judgment is



Affirmed.




                                        - 20 -